Title: From Thomas Jefferson to William Stephens Smith, 28 September 1787
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Sep. 28. 1787.

I have duly received your favor by Mr. Cutting. I had before had a transient acquaintance with him, and knew him to be sensible. Your recommendation is always a new merit. I really think, and had taken the liberty some time ago of hinting to Congress that they would do well to have a diplomatic character at Lisbon. There  is no country whose commerce is more interesting to us. I wish Congress would correspond to the wishes of that court in sending a person there, and to mine in sending yourself, for I confess I had rather see you there than at London, because I doubt whether it be honourable for us to keep any body at London unless they keep some person at New York. Of all nations on earth they require to be treated with the most hauteur. They require to be kicked into common good manners.—You ask if you shall say any thing to Sullivan about the bill. No—only that it is paid. I have within these two or three days received letters from him explaining the matter. It was really for the skin and bones of the Moose, as I had conjectured. It was my fault that I had not given him a rough idea of the expence I would be willing to incur for them. He had made the acquisition an object of a regular campaign, and that too of a winter one. The troops he employed sallied forth, as he writes me, in the month of March—much snow—a herd attacked—one killed—in the wilderness—a road to cut 20 miles—to be drawn by hand from the frontiers to his house—bones to be cleaned &c. &c. &c. In fine he put himself to an infinitude of trouble more than I meant, he did it cheerfully, and I feel myself really under obligations to him. That the tragedy might not want a proper catastrophe, the box, bones and all are lost: so that this chapter of natural history will still remain a blank. But I have written to him not to send me another. I will leave it for my successor to fill up whenever I shall make my bows here. The purchase for Mrs. Adams shall be made and sent by Mr. Cutting. I shall always be happy to receive her commands. Petit shall be made happy by her praises of his last purchase for her. I must refer you to Mr. Adams for the news. Those respecting the Dutch you know as well as I. Nor should they be written but with the pen of Jeremiah. Adieu mon ami! Yours affectionately,

Th: Jefferson

